Citation Nr: 0810670	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative 
disease, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 5, 1971 to 
October 20, 1972 in the United States Air Force.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran requested a hearing before the Board.  The 
hearing was scheduled for June 6, 2006.  The veteran and his 
representative failed to show for the hearing.  The veteran 
nor his representative have expressed a desire to reschedule 
the hearing.  Therefore, the Board will treat the request for 
a hearing as withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received VCAA notice 
letters in April 2004 and April 2005.  These letters failed 
to provide notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
claims on appeal.  Thus, the notice requirement of Dingess 
has not been satisfied.

Here, the claims file does not contain the veteran's 
personnel records.  The Board finds that reasonable efforts 
should be undertaken to obtain personnel records.  Further, 
the veteran described medical treatment from Laredo, Texas 
for his mental condition, and from Lackland Air Force Base, 
in San Antonio, Texas for his right knee condition.  Also, it 
appears from a VA treatment record, dated in September 2002, 
that the veteran was treated for a major depressive episode 
in 1991 at St. Francis in Olean.  However, the information of 
record does not indicate that VA has made an attempt to 
obtain these records.  Efforts must be made to obtain such 
records, pursuant to 38 C.F.R. §3.159(c)(2).

Further, the veteran is in receipt of disability benefit from 
the Social Security Administration (SSA), as indicated from 
the VA treatment record dated September 13, 2002.  However, 
the record does not reflect that efforts have been made to 
obtain the corresponding SSA records.  Such efforts are 
required, pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  See 
also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Specifically, the letter 
should contain an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any and all records, 
medical and personnel, if available.

4.  The RO should also contact the United 
States Air Force Military Personnel 
Center (AFPC), for any information they 
may have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

5.  The Social Security Administration 
should be contacted, and all medical 
records associated with the veteran's 
award of disability benefits should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

6.  The RO should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service.  This includes supporting 
details such as the specific location, 
name of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within no 
more than a 60-day time period for each 
claimed incident).

7.  Please advise the veteran that he can 
also submit "buddy statements" containing 
information that may verify the events 
that the veteran has alleged as 
"stressors" during his military service.  
Please advise the veteran that this 
information is vitally necessary in order 
to obtain supportive evidence of the 
claimed stressful events he experienced; 
without which, his claim may be denied.

8.  The RO is asked to review the file 
and prepare a summary of all of the 
veteran's alleged in-service stressors 
(along with the places, dates, location 
and unit assignments).  This summary, as 
well as any additional information 
obtained from the veteran concerning his 
alleged stressors and any relevant 
information from his service personnel 
records, should be sent to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC), requesting that an 
attempt be made to independently verify 
the claimed stressors.  The JSRRC should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

9.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner, and the 
examiner is asked to acknowledge such 
review in the examination report.

All necessary tests should be conducted, 
and the examiner is asked to provide an 
opinion as to whether the veteran's meets 
the criteria for a diagnosis of PTSD.  
The examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

10.  Thereafter, the RO should 
readjudicate the claims for service 
connection for PTSD and for a right knee 
disability, to include degenerative 
disease of the right knee, in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
veteran's satisfaction, then send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before 
transferring the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



